ACCEPTED
                                                                           03-14-00707-CR
                                                                                  4771596
                                                                 THIRD COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                       4/6/2015 1:41:15 PM
                                                                         JEFFREY D. KYLE
                                                                                    CLERK
                        No. 03-14-00707-CR
__________________________________________________________________
                                                        FILED IN
                                                  3rd COURT OF APPEALS
                    IN THE COURT OF APPEALS           AUSTIN, TEXAS
                FOR THE THIRD DISTRICT OF TEXAS 4/6/2015 1:41:15 PM
          ______________________________________________
                                                    JEFFREY D. KYLE
                                                         Clerk
                     DEVIN DESEAN SIMMONS,
                        Defendant-Appellant,

                                   v.

                      THE STATE OF TEXAS,
                          Plaintiff-Appellee.
          ______________________________________________

              On Appeal from the 264th Judicial District Court
                     Trial Court Case No. 71988-D
          ______________________________________________

                          APPELLANT’S
                    MOTION FOR EXTENSION
                 OF TIME TO FILE INITIAL BRIEF
         ________________________________________________

                      Robert L. Sirianni, Jr., Esq.
                       Texas Bar No. 24086378
                   The Law Offices of Robert Sirianni
                   201 N. New York Ave., Suite 200
                      Winter Park, Florida 32789
                          (p) 407-388-1900
                           (f) 407-622-1511
                    Counsel for Defendant-Appellant

__________________________________________________________________
                                                       April 6, 2015
    TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        COMES         NOW,     DEFENDANT-APPELLANT                DEVIN      DESEAN

SIMMONS, through undersigned counsel in the above-styled cause, and

respectfully submits this Motion for Extension of Time to File Initial Brief, and as

grounds would show unto the Court the following:

   1.         The initial Brief is currently due on April 9, 2015.

   2.         Due to difficulty with the institution in which Defendant-Appellant

        Devin Desean Simmons is currently incarcerated, undersigned counsel has not

        been able to schedule a legal call to consult with Defendant-Appellant

        regarding his Initial Brief.

   3.         Accordingly, in an abundance of caution, Defendant-Appellant Devin

        Desean Simmons respectfully requests that this Court grant a 30-day

        extension of time, up to and including May 9, 2015, to file the Initial Brief in

        this cause.

   4.         This extension of time is not requested for the purpose of delay, but so

        that the issues on appeal are presented in the clearest and most effective

        manner so that justice may be done in this cause.            This is Defendant-

        Appellant’s first request for an extension of time.

        WHEREFORE, Premises Considered, Defendant-Appellant respectfully

requests the entry of an order granting a 30-day extension of time, up to and


                                            1
including May 9, 2015, to file the Initial Brief and to provide such further and other

relief that the Court may deem just, fair and equitable.


                                       Respectfully Submitted,

                                       /s/ Robert L. Sirianni, Jr.
                                       Robert L. Sirianni, Jr.
                                       The Law Offices of Robert Sirianni
                                       Texas Bar No. 24086378
                                       201 N. New York Ave., Suite 200
                                       Winter Park, Florida 32789
                                       (p) 407-388-1900
                                       (f) 407-622-1511
                                       Counsel for Defendant-Appellant




                                          2
                           CERTIFICATE OF SERVICE

      Undersigned hereby certifies that on this 6th day of April, 2015, the foregoing

document has been served by U.S. Mail, first-class postage prepaid, upon the

following:

      Mr. Bob D. Odom
      Assistant District Attorney
      P.O. Box 540
      Belton, TX 76513

                                      /s/ Robert L. Sirianni, Jr.
                                      Robert L. Sirianni, Jr., Esq.


                        CERTIFICATE OF CONFERENCE

      On April 6, 2015, the office of undersigned conferred with attorney Bob D.

Odom. Mr. Odom does not oppose this motion.


                                      /s/ Robert L. Sirianni, Jr.
                                      Robert L. Sirianni, Jr., Esq.




                                         3